DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The prior art of record, Kasslin et al (US 20150172902 A1) discloses the features of activate (activating the NAN functions in a device, the device first looks for a NAN network by means of passive discovery) the NAN protocol supported by the first communication circuit (the NAN functions are activated by an application in the device requesting either the Subscribe or the Publish service to be activated;  paragraph 0170), receive data (the scanner 100 receives the information about the SID service in the BTLE SCAN_RSP PDU including the SID in the AdvA field of SCAN_RSP PDU, identifying the service ; paragraph 0297) from at least one external electronic device during a discovery window interval synchronized in a cluster (the NAN ID is carried at least in synchronization frames that may be of a beacon frame format;  each beacon contains a NAN ID field that is used in a NAN device receiving a beacon; the determination of which schedule is used by a device may be made by the network instance timer value, and this timer value is communicated in beacons in the timing synchronization function value parameter; paragraph 0168 )  via the first communication circuit (the MAC is responsible for acquiring and maintaining time and frequency synchronization among devices that are close by, so that the devices are available for discovery protocol message exchange in same channel at same time; paragraph 0121, 0168, 0192-0195).

Regarding claims 1, 11, 13, the prior art mentioned above either alone or in combination fails to teach the features of identifying whether identification information of the external electronic device having transmitted the data is stored in a memory of the electronic device; in response to the identification information of the external electronic device being stored in the memory of the electronic device, storing, in the memory, information that is obtained by matching at least a part of the received data with the identification information; receiving a request for performing a service; and displaying, in response to the request, information of at least one external electronic device configured to perform the service, based on the information stored in the memory.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEAU MILORD whose telephone number is (571)272-7853.  The examiner can normally be reached on 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES APPIAH can be reached on 571-2727904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARCEAU MILORD
Examiner
Art Unit 2641